Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the applicant’s Response to Election/Restriction, filed on 03 February 2022, (02/03/2022).  Currently, claims 1-20 are pending.  

Election/Restrictions
             Applicant's election without traverse of Species B (Claims 1-20 as they are amended on 02/03/2022) in the reply filed on 03 February 2022 is acknowledged.  

Priority     
            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged – continuation in part (CIP) of 16/033401 filed 07/12/2018 (now PAT 10770290), which is further divisional of patent application 14/942546, which was filed on 11/16/2015 (now PAT 10032627).  Please note that the priority date of some subject matter is the filing day (12/30/2019) of the current patent application.

Information Disclosure Statements
           The information disclosure statements (IDS) were submitted on 12/30/2019 and on 07/27/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Drawings
Below is a citation from MPEP 608.02(d): 
37 C.F.R. 1.83   Content of drawing.
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 

Please note that the current (AIA ) requirements under 37 CFR 1.83(a) are stricter than the ones of the previous “1.81 (pre-AIA ) Drawings required in patent application”.  

1.  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a height of the fin-like semiconductor body is greater than a height of the first vertical stack of elongated semiconductor features” from claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

2.  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a height of the fin-like semiconductor body is greater than a height of the first vertical stack of elongated semiconductor features” from claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Please note:  Firstly, it is not clear what would be the difference between “fin-like semiconductor body” and “vertical stack of elongated semiconductor features”.  Secondly, there is no drawing that shows the compression of the heights at one place.   

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
   	Appropriate corrections are required.

Specification
           The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The current title is “Method for Forming Stacked Nanowire Transistors”, however please note that not any method is claimed.  The following title is suggested: “Transistor comprising a vertical stack of elongated semiconductor features over a substrate”. 


Claim Rejections - 35 USC § 112
(Please see the drawings objections above)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-17 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This is a citation from MPEP 2173.03:  
“A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).”
	See:    MPEP 2173.03    Correspondence Between Specification and Claims

Regarding claim 1:   Claim 1 contains the limitation “wherein a height of the fin-like semiconductor body is greater than a height of the first vertical stack of elongated semiconductor features”.   The only description of “fin-like” in the specification is in paragraph [0030] as filed:
	“The semiconductor stack features 114, 118 are elongated fin-like structures that run perpendicular to the cross-section shown. In the present example, the first plurality of semiconductor layers 106 will form elongated semiconductor features (i.e, nanowires) that are positioned between source and drain regions”.	
  
	Numerals 114 and 118 are shown on Figs. 1E to 1G.  From these figures and from paragraph [0030] it appears that “fin-like semiconductor body” is a vertical stack of plurality of elongated semiconductor features.  Then it is not clear how one could compare the heights of 2 objects that appear to be one and the same.  
	Moreover:   Figs. 1E to 1G. do not show heights and any height comparison.  The claim recites “fin-like semiconductor body”, while the text describes elongated fin-like structures.
	Presently claim 1 cannot be understood for a purpose of examination on prior art.  Appropriate correction is required.  

Regarding claim 12:   Claim 12 contains the limitation: “The semiconductor device of claim 9, further comprising a second transistor comprising a fin-like semiconductor body over the substrate”.   
	However, claim 9 contains the limitation: “a first transistor comprising a first vertical stack of elongated semiconductor features over a substrate”
	The only description of “fin-like” in the specification is in paragraph [0030] as filed:
	“The semiconductor stack features 114, 118 are elongated fin-like structures that run perpendicular to the cross-section shown. In the present example, the first plurality of semiconductor layers 106 will form elongated semiconductor features (i.e, nanowires) that are positioned between source and drain regions”.	
  
	Numerals 114 and 118 are shown on Figs. 1E to 1G.  From these figures and from paragraph [0030] it appears that “fin-like semiconductor body” is a vertical stack of elongated semiconductor features over a substrate.  Then it is not clear what would be the distinction between the 2 objects that appear to be one and the same.  
	Presently claim 12 cannot be understood for a purpose of examination on prior art.  Appropriate correction is required.  


Regarding claim 18:   Claim 1 contains the limitation “wherein a height of the fin-like semiconductor body is greater than a height of the first vertical stack of elongated semiconductor features”.   The only description of “fin-like” in the specification is in paragraph [0030] as filed:
	“The semiconductor stack features 114, 118 are elongated fin-like structures that run perpendicular to the cross-section shown. In the present example, the first plurality of semiconductor layers 106 will form elongated semiconductor features (i.e, nanowires) that are positioned between source and drain regions”.	
  
	Numerals 114 and 118 are shown on Figs. 1E to 1G.  From these figures and from paragraph [0030] it appears that “fin-like semiconductor body” is a vertical stack of plurality of elongated semiconductor features.  Then it is not clear how one could compare the heights of 2 objects that appear to be one and the same.  
	Moreover:   Figs. 1E to 1G. do not show heights and any height comparison.  The claim recites “fin-like semiconductor body”, while the text describes elongated fin-like structures.
	Presently claim 18 cannot be understood for a purpose of examination on prior art.  Appropriate correction is required.  
 
Regarding claims 2-8, 13-17 and 19-20:  The dependent claims necessarily inherit the indefiniteness of the claims on which they depend – as depending correspondingly on claim 1, or on claim 12 or on claim 18.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. 10,770,290. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 9 depends on claim 8 and further claim 8 depends on claim 1 in 10,770,290.
Claim 9 in 10,770,290 contains the limitation: “wherein cross-sectional shapes of the elongated semiconductor features of the first and second semiconductor stacks are selected from … elliptical…”.
	Please note that the meaning of the word “elliptical” is very close to the meaning of the work “oval”, moreover “elliptical” is a more specific partial case of “oval”.
	Regarding “transistor” from Applicant’s invention, obviously claims 1, 8 and 9 of 10,770,290 are written in the context of gate-all-around transistor, see for example Leobandung (US 20160293699 A1, on record from IDS).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20140210013 A1, hereinafter “Kim”).

Regarding claim 9, Fig. 4A and Fig. 8 of Kim teaches:  A semiconductor device, comprising:
a first transistor, A semiconductor device includes a first transistor and a second transistor (see the abstract of Kim, see also [0160]), comprising a first vertical stack of elongated semiconductor features, nanowire patterns 208b (see [0120] and Fig. 8 of Kim), over a substrate, substrate 100 (see [0123] and Fig. 8 of Kim) the first vertical stack of elongated semiconductor features extending along a direction (see Fig. 8 of Kim), wherein at least one of the first vertical stack of elongated semiconductor features (208b) includes an oval cross-section when viewed along the direction (see Fig. 8 of Kim). 



Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim 10 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 10 and 11, the prior art of record, either alone or in combination, does not disclose or suggest the combination of limitations including “wherein at least one of the first vertical stack of elongated semiconductor features includes a rectangular cross-section when viewed along the direction” in combination with the limitations of claim 9, such as “ wherein at least one of the first vertical stack of elongated semiconductor features includes an oval cross-section when viewed along the direction”


	The prior art of record does not teach such combination of oval cross-section and a rectangular cross-section in a single device.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        


/KHAJA AHMAD/Primary Examiner, Art Unit 2813